Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 1-7,  drawn to establishing connection to network resources based on first respond member and terminating connection request not associated with the first responding member, classified in, H04L 67/141, H04L 65/106 and shown in Fig. 2.

, claims 8-11, drawn to a data store to store a set of resource identifiers associate with a network resource, where the resources identifiers specify address information for connecting with the network resources  and establish connection using differing network protocols, classified in CPC, H04L 47/78, H04L 69/14 and shown in Fig. 4.

Group 3, claims 12-15, drawn to establish connection to the network device, retrieve a set of resource identifiers that specify connection information associated with a network device classified in, H04L 67/143 and shown in Fig. 5.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature. Group 1 requires establishing connection to network resources based on first respond member and terminating connection request not associated with the first responding member; connection requests are generated using data retrieved from respective members of a set of resource identifiers, where the resource identifiers specify connection information for accessing the network resource. Group 2 requires a data store to store a set of resource identifiers associate with a network resource, where the resources identifiers specify address information for connecting with the network resources and establish connection using differing network 
Groups 2 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature. Group 2 requires a data store to store a set of resource identifiers associate with a network resource, where the resources identifiers specify address information for connecting with the network resources and establish connection using differing network protocols, where members of the set of connection modules are to establish the connection to the network resource using differing network protocols.  Group 3 requires to retrieve a set of resource identifiers that specify connection information associated with a network device; establish a connection to the network device upon successful completion of a first connection process to the network device; and terminate remaining active connection processes.
Groups 1 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature. Group 1 requires establishing connection to network resources based on first respond member and terminating connection request not associated with the first responding member; connection requests are generated using data retrieved from respective members of a set of resource identifiers, where the resource identifiers specify connection information for accessing the network resource. Group 3 requires to retrieve a set of resource identifiers that specify connection information associated with a network device; establish a connection to the network device upon successful completion of a first connection process to the network device; and terminate remaining active connection processes.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
12/28/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457                                                                                                                                                                                      
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457